Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 May 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg May 15th. 1814

We had concluded from appearances here that you would be detained some days at Revel, but I did not imagine that your stay would have been so much prolong’d. I last night had the pleasure of recieving your number 3, and at the same time the mortification of discovering that number 2 was missing this of course causes me some uneasiness as I believe few of your correspondents would be willing to lose one of your letters whose much more your Wife whose only “note of time” is the anticipation and calculation of the posts which may convey them.
I presume long before you quitted Revel you must have heard of the arrival of the Gentlemen, Mr. Galatin, and Mr Bayard were in England on the 12 of April but they will probably be in Gottenburg before you.all this will be old news to you when this letter reaches you.
No appointment of English Ministers yet heard of here, and many reports that there will be none. I wish this was decided as I should the sooner have the pleasure of seeing you, which though I do not pretend to desire would certainly not be disagreeable This place is at all times to me very dull you may judge how much more so in your absence.
The first of the Month is arrived and with it all the difficulties I anticipated your departure left room for much tricking which I have been obliged to submit to I have dismissed Vasili and this makes an almost entire change in the male part of the establishment, the prospect I hope will brighten the next Month and every thing go on smooth again.
That your time should hang heavy on your hands any where is almost beyond my comprehension, but I rather believe this to be a façon de parler, of your impatience I can more readily judge knowing your anxiety to be the first at Gottenburg, the detention must be insupportably irksome, and even the charms of the Revel Ladies can hardly prove sufficient to counterpoize its tediousness. however I flatter myself that the pleasures of society, and the charm of variety, which you must necessarily meet with on such a journey will do a great deal towards the reestablishment of your health as such an event however painfully acquired by your family must provide the greatest blessing and the one for which they most ardently pray.
I am not surprized at any thing I hear concerning the expence of London, it holds forth a delightful prospect for an American Minister on the accustomed Salary. I am told that in Paris it is not much better for that the Officers write that they cannot procure a dinner for less than two Ducats a head, and every thing else in proportion
It will be almost as great a tax upon your patience to read my letters, as it was to wait the opening of the navigation at Revel. but when a man as taken a woman for better for worse he must make up his mind to bear a great deal, the more fortitude he displays, the greater is his merit. Socrates would never have acquired such a reputation as he gained if he had not had Xantippe for a Wife—
Charles is better but has still a little intermitting fever hanging about him, and complains frequently of a pain at his heart he is however in good spirits. Mr and Mrs Smith are well and the Child grows finely and improves wonderfully. I am as ever in heart and Soul yours most affectionately
L, C. A.Charles when he sees a letter always announces that there is a letter for us Mr Peyron sets off tomorow and takes dispatches for you to Stocholm.
